Citation Nr: 0907043	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1952 to December 1953.  Prior to that, he 
served in the Louisiana National Guard from October 1947 to 
February 1952, in which he had multiple periods of active 
duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  This case has been advanced on the 
Board's docket.  

The Veteran presented testimony at a video hearing in May 
2007.  However, the Veterans Law Judge who conducted that 
hearing is no longer employed at the Board.  VA regulations 
provide that the Veterans Law Judge who conducts a hearing 
must participate in the final determination of the claim.  
38 C.F.R. § 20.707 (2008).  The Veteran was notified of his 
right to request another hearing before the Board.  In a 
December 2008 response, the Veteran indicated that he did not 
desire another Board hearing.

This appeal was previously before the Board in July 2007, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran's currently shown bilateral hearing loss is 
related to service. 

2.  The Veteran's currently-shown tinnitus is related to 
service.  

3.  No nexus between the Veteran's active duty and his 
currently-shown depression has been demonstrated.

4.  The competent medical evidence does not reflect a 
diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was incurred in service.  38 U.S.C.A.  §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).

3.  The criteria for service connection for depression have 
not been met.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a statement of the case or supplemental 
statement of the case.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).

The foregoing notice requirements were satisfied by a 
September 2003 letter.  In addition, following the letter, 
the March 2005 statement of the case, and July 2006 and 
October 2008 supplemental statement of the case were issued, 
each of which provided the Veteran with an additional 60 days 
to submit more evidence.  The Veteran was informed of the law 
and regulations governing the assignment of disability 
ratings and effective dates in a July 2007 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded pertinent VA examinations.  
Further, all relevant treatment records adequately identified 
by the Veteran have been obtained and associated with the 
claims folder, and the RO sent a PTSD questionnaire to the 
Veteran, to which he responded.  Neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
notes that the claims file does not include all of the 
service records.  (It includes only the report of the 
examination conducted at the time of the Veteran's Army 
discharge, and Louisiana National Guard records.).  In May 
2004, a Formal Finding on the Unavailability of Service 
Records was issued.  By a May 2004 letter, the RO notified 
the Veteran of this fact, and informed him of alternative 
forms of evidence to substantiate his service connection 
claims.

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Bilateral Hearing Loss And Tinnitus

The Veteran contends that his currently-shown bilateral 
hearing loss and tinnitus is the result of exposure to the 
loud noise of artillery rounds during active duty for 
training in the Louisiana National Guard.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002).  The term 'active military, naval, or air service' 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the Veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Louisiana National Guard records reflect "normal" ear 
conditions upon enlistment in October 1947.  These records 
also indicate that the Veteran was attached to Battery B, 
935th Field Artillery Battalion, and that he had multiple 
periods of active duty for training.  Given his unit of 
assignment, it is not unrealistic to assume the Veteran was 
exposed to artillery noise during his periods of active duty 
for training.  

Available Army active duty records show that the Veteran's 
occupational specialty was engineer, and that he served in 
Korea for eleven months.  The report of his November 1953 
discharge examination reveals audiometric test results of 20 
(35), 10 (20), 10 (20), and 20 (25) decibels in the right ear 
and 15 (30), 10 (20), 10 (20), and 15 (20) decibels in the 
left ear at 500, 1000, 2000, and 4000 hertz respectively.  
(Results at 3000 hertz were not recorded).  It is assumed 
that service department audiometric tests prior to October 
31, 1967 were in American Standards Association (ASA) units.  
The figures in parentheses represent conversion to the modern 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI) units.  

At his May 2007 Board hearing, the Veteran testified that 
after service he worked as a plumber and inspector for the 
city of New Orleans, and denied excessive post-service noise 
exposure.

In July 2008, in accordance with the July 2007 Board remand, 
the Veteran underwent a VA audiological examination.  The 
claims file was reviewed in conjunction with the examination.  
The Veteran reported constant bilateral tinnitus.  
Audiological testing revealed pure tone thresholds of 55, 55, 
80, 85, and 100 decibels in the Veteran's right ear, and 50, 
50, 75, 80, and 80 decibels in his left ear at 500, 1000, 
2000, 3000, and 4000 hertz respectively.  Additionally, the 
Veteran had speech discrimination scores of 68 percent 
correct for the right ear and 76 percent for the left ear.  
The diagnosis was moderate to profound bilateral 
sensorineural hearing loss.  With respect to a relationship 
between the Veteran's military service and his bilateral 
hearing loss and tinnitus, the examiner concluded that given 
the Veteran's reports of exposure to artillery noise, and 
hearing "just within normal limits" at separation from the 
Army, it is at least as likely as not that some portion of 
the Veteran's current hearing loss and tinnitus is related to 
service.  

In view of the foregoing evidence, the Board will resolve any 
doubt in favor of the Veteran and find that his currently-
shown bilateral hearing loss and tinnitus is related to 
service.  Service connection for bilateral hearing loss and 
tinnitus is therefore granted.



B.  Depression

The Veteran essentially contends that he developed depression 
as a result of his military service.  

As mentioned previously, the majority of the Veteran's 
service treatment records are unavailable.  The Board has 
kept this in mind while addressing the Veteran's claim, and 
is cognizant that in such situations there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).

The report of the Veteran's November 1953 separation 
examination reflects normal psychiatric findings.  
Additionally, post-service medical records are negative for 
findings or treatment of depression.  

In July 2008, in accordance with the May 2007 Board remand, 
the Veteran underwent a VA mental disorders examination.  The 
claims file was reviewed in conjunction with the examination.  
It was noted that the Veteran was being followed by VA 
neurology for agitated dementia associated with his 
Parkinson's disease.  On examination, the Veteran's mood was 
described as anxious, depressed, and labile.  The examination 
report indicates that "[d]ue to Parkinson's disease and 
dementia, this patient is becoming increasingly confused and 
obviously depressed."  The diagnosis was dementia due to 
Parkinson's.

Initially, the Board notes that while the May 2008 VA 
examination report does not specifically provide a diagnosis 
of depression, it clearly reflects a depressed mood and that 
the Veteran was becoming increasingly depressed.  Thus, the 
question to be resolved is whether this condition can be 
related to his military service.  Here, there is no 
contemporaneous evidence reflecting depression during 
service, with the November 1953 discharge examination 
indicating normal psychiatric findings.  The earliest 
document describing depressive symptoms is in 2008.  This 
lengthy period without post-service treatment (e.g., 56 years 
after separation from service) weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, the May 2008 VA examiner specifically attributed the 
Veteran's depression to his non service-connected Parkinson's 
and dementia.  

In view of the lack of evidence of depression for decades 
after service, and a specific medical opinion attributing the 
Veteran's depression to Parkinson's and dementia, thereby 
rejecting any link between military service and this 
condition, the Board finds that the greater weight of the 
evidence is against the claim; the benefit-of-the doubt 
doctrine is inapplicable and the claim of service connection 
for depression must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  PTSD

To establish service connection for PTSD a Veteran must 
provide: (1) medical evidence diagnosing PTSD; (2) a link, 
established by medical evidence, between current symptoms of 
PTSD and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2008).  

At his May 2007 Board hearing, the Veteran testified that he 
has PTSD due to an incident in Korea in which a heater blew 
up in his unit's tent, injuring him and fellow soldiers.   

As mentioned above, the report of the Veteran's November 1953 
separation examination reflects normal psychiatric findings.  
Post-service medical records fail to reflect a diagnosis of 
PTSD.  

In September 2008, the Veteran underwent a VA PTSD 
examination.  The claims file was reviewed.  The tent 
explosion in Korea was noted.  On examination, the Veteran 
did not know what day it was, and his thought process was 
illogical.  Remote and recent memory was found to be 
moderately impaired.  Immediate memory was severely impaired.  
He had crying spells and was agitated.  The examiner 
concluded that "[t]he vet has symptoms of dementia which 
interfere with social functioning.  Symptoms include memory 
loss, confusion, paranoia which interfere with social 
functioning.  The Veteran does not meet the criteria for PTSD 
at this time."  The diagnosis was dementia.  

As the evidence fails to show that the Veteran has a current 
PTSD diagnosis, service connection for this condition must be 
denied.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Service connection for depression is denied.

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


